United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE AIR FORCE, IDAHO
AIR NATIONAL GUARD, Boise, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Wendy Hatten, for the appellant
No appearance, for the Director

Docket No. 06-1389
Issued: March 19, 2007

Oral Argument February 20, 2007

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2006 appellant filed a timely appeal from the nonmerit decisions of the
Office of Workers’ Compensation Programs dated December 15, 2005 and March 3, 2006
denying his request for reconsideration. Because more than one year has elapsed from the last
merit decision issued on November 22, 2004 and the filing of this appeal, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On June 4, 1990 appellant, then a 30-year-old aircraft mechanic, filed a traumatic injury
claim alleging that on May 17, 1990 he suffered hyperextension of his neck and shoulder
muscles when he was ejected from an RF-4C aircraft. The claim was accepted for cervical

strain. On October 31, 2002 appellant filed a claim alleging a recurrence of disability due to the
May 17, 1990 employment injury on December 30, 1996. By decision dated November 22,
2004, the Office denied appellant’s claim for a recurrence. The Office found that appellant did
not submit sufficient medical evidence to establish a recurrence of his accepted cervical strain
injury of May 17, 1990 commencing on December 30, 1996. The Office noted that the medical
evidence addressed appellant’s lower back condition, which was not an accepted injury.
By letter dated November 21, 2005, appellant requested reconsideration. He resubmitted
medical reports that were already considered in the previous decision. Appellant also requested
independent medical review of his three cases that were before the Office. By decision dated
December 15, 2005, the Office denied appellant’s reconsideration request without further merit
review. The Office also stated that appellant’s request for independent review was not
authorized.
By letter dated January 30, 2006, appellant indicated that 86 pages of evidence had been
submitted in support of his prior request for reconsideration, but that these pages were missing
from the file and not considered by the Office. In a decision dated March 3, 2006, the Office
noted that this evidence had been incorrectly indexed with appellant’s other claim. Therefore,
the Office considered appellant’s letter as a new request for reconsideration.
This
aforementioned evidence consisted of numerous medical reports already of record. In addition,
appellant submitted medical reports dated February 23 and August 26, 2006 by Dr. Richard
Radnovich, an osteopath. These reports assessed appellant with depression, lumbalgia and other
enthesocpathy of the elbow. Appellant also submitted physical therapy notes.
By decision dated March 3, 2006, the Office denied appellant’s request without a merit
review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit reviews under section 8128(a) of the
Federal Employees’ Compensation Act, the Office regulations provide that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (1) shows that the Office erroneously applied or interpreted a specific point
of law; (2) advances a relevant legal argument not previously considered by the Office; or
(3) constitutes relevant and pertinent new evidence not previously considered by the Office.1
ANALYSIS
The Board finds that appellant has not submitted any relevant and pertinent new
evidence, advanced a legal argument not previously considered by the Office, nor established
that the Office erroneously interpreted a point of law. Most of the evidence submitted on
reconsideration was already considered by the Office. The Board has held that evidence that
repeats or duplicates evidence already of record does not constitute a basis for reopening a claim
for merit review.2 Dr. Radnovich’s opinions do not address the underlying issue of whether
1

20 C.F.R. § 10.606(b)(2)(i-iii).

2

See James E. Norris, 52 ECAB 93 (2000).

2

appellant established a recurrence of his cervical strain commencing on December 30, 1996 and
are therefore not relevant to the issue on reconsideration. Furthermore, health care providers
such as nurses, acupuncturists, physicians assistants and physical therapists are not physicians
under the Act.3
With regard to appellant’s specific arguments, the Office acted properly in denying
appellant’s claim for an independent medical review. Appellant has the burden of proof to
establish his claim for recurrence.4 The November 17, 2003 report by Dr. Roy Tyler Frizzel, a
Board certified neurosurgeon, was evaluated by the Office in its November 22, 2004 merit
decision. As appellant filed his appeal with the Board over one year after the issuance of the
November 22, 2004 decision, the Board does not have jurisdiction to review this decision or
report. Appellant refers to a March 27, 2004 functional capacity evaluation by Dr. Frizzel. The
Board presumes that appellant is referring to Dr. Frizzel’s May 27, 2004 functional capacity
evaluation. This report, submitted on reconsideration, does not address the relevant issue of
whether appellant sustained a recurrence on December 30, 1996 and, accordingly, is not
sufficient to reopen appellant’s case. Finally, appellant contends that the Office did not give
adequate consideration to the rare circumstances that caused appellant’s employment injury.
However, the issue of recurrence was denied due to lack of medical evidence. The Office has
accepted the incident of appellant’s being ejected from a plane. The fact that appellant sustained
his accepted condition of cervical strain in this unusual manner does not alter the fact that
appellant did not submit sufficient medical evidence to require the Office to further review the
merits of his case.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).

3

The term “physician” is defined in the Act at 5 U.S.C. § 8101(2).

4

See Mary A. Ceglia, 55 ECAB 626 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 3, 2006 and December 15, 2005 are affirmed.
Issued: March 19, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

